                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

 SUNRISE FARMS, INC,
            Plaintiff,
                                                     No. 18-CV-4022-CJW-KEM
 vs.
                                                               ORDER
 SABRE ENERGY SERVICES, LLC,
 d/b/a SWS ENVIRONMENTAL
 SERVICES; TRIAD ENERGY
 SERVICES; PROGRESSIVE
 ENVIRONMENTAL SERVICES INC,
 d/b/a SWS ENVIRONMENTAL
 SERVICES,

            Defendants.
                                ________________________
        This matter is before the Court on plaintiff’s Motion for Dismissal with Prejudice
of Triad Energy Services, LLC, and Progressive Environmental Services, Inc. d/b/a SWS
Environmental Services. (Doc. 225). There were no resistances to the motion. For the
following reasons, plaintiff’s motion for dismissal with prejudice is granted.
                                 I.     BACKGROUND
        On January 31, 2018, plaintiff filed its complaint in the Iowa District Court for
Osceola County. (Doc. 1-3). In its complaint, plaintiff brought claims for negligence
(Count One) and breach of contract (Count Two) against Clean Harbors Environmental
Services, Inc. (“Clean Harbors”), KDF Enterprises, LLC (“KDF Enterprises”), and
Sabre Energy Services. (Id.). On March 6, 2018, Clean Harbors removed the case to
this Court. (Doc. 1).




       Case 5:18-cv-04022-CJW-KEM Document 226 Filed 09/23/20 Page 1 of 4
       On March 12, 2018, Clean Harbors answered plaintiff’s complaint and raised a
third-party complaint against several parties, including Prime Staffing, LLC, Trident
Environmental Group, LLC, Triad Energy Services, LLC (“Triad”), Progressive
Environmental Services, Inc. (“Progressive”), Shelton Services, Inc. (“Shelton
Services”), and Cotton Logistics, Inc. (Doc. 5). Clean Harbors’ third-party complaint
sought indemnification and contribution. (Id., at 10–12). On November 16, 2018,
plaintiff filed its first amended complaint, in which it added several defendants, including
Triad and Progressive. (Doc. 81). On January 16, 2019, Shelton Services filed a third-
party complaint against Code 3 Services, LLC, Dillion Environmental Services, LP,
EMR, Inc, Enhanced Environmental and Emergency Services, Inc., JER’s Bin Cleaning,
Jones Builders, LLC, and Slick Response Services, Ltd. (Doc. 98). Shelton Services’
third-party complaint also sought indemnification and contribution. (Id., at 5–7).
       From late November 2019 through January 2020, the parties filed several motions
to dismiss certain parties under Federal Rule of Civil Procedure 41(a)(2). See, e.g.,
(Docs. 193, 194, 196, 201, 202, 204, 205, & 208). The Court granted each of these
motions and dismissed with prejudice nearly all the parties. (Docs. 206 & 210).
       On September 9, 2020, the Court filed its own motion seeking clarification on
which parties remained in this suit. (Doc. 223). The Court noted that its records showed
three remaining defendants: Sabre, Triad, and Progressive. (Id., at 1). The Court also
noted, however, that the parties referred to Sabre as the sole remaining defendant in
docket filings. (Id.). The Court instructed the parties to respond to the Court’s order
for clarification. Specifically, the Court stated that “[i]f the parties intended to dismiss
Triad and Progressive, but the Court has not [dismissed them], the parties are instructed
to dismiss Triad and Progressive as parties to this suit.” (Id., at 3). In response, plaintiff
filed the current motion before the Court.




                                              2

     Case 5:18-cv-04022-CJW-KEM Document 226 Filed 09/23/20 Page 2 of 4
                                    II.     ANALYSIS
      A.     Applicable Law
      The motion for dismissal with prejudice is raised under Federal Rule of Civil
Procedure 41(a)(2). Rule 41(a)(2) states:
      (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action
      may be dismissed at the plaintiff’s request only by court order, on terms
      that the court considers proper. If a defendant has pleaded a counterclaim
      before being served with the plaintiff’s motion to dismiss, the action may
      be dismissed over the defendant’s objection only if the counterclaim can
      remain pending for independent adjudication. Unless the order states
      otherwise, a dismissal under this paragraph (2) is without prejudice.
Courts consider several factors to determine whether a Rule 41(a)(2) dismissal is
appropriate. These factors include “whether the party has presented a proper explanation
for its desire to dismiss[,] whether a dismissal would result in a waste of judicial time
and effort[,] and whether a dismissal will prejudice the defendants.” Black Soil Dairy,
LLC v. Land O’Lakes, Inc., No. 17-CV-4065-LRR, 2018 WL 4658686, at *3 (N.D.
Iowa Sept. 27, 2018) (quoting Thatcher v. Hanover Ins. Grp., Inc., 659 F.3d 1212, 1213-
14 (8th Cir. 2011). “The purpose of Rule 41(a)(2) is primarily to prevent voluntary
dismissals which unfairly affect the other side.” Id. (quoting Paulucci v. City of Duluth,
826 F.2d 780, 783 (8th Cir. 1987)).
      B.     Discussion
      As for the first factor, plaintiff has provided an explanation for its motion.
According to plaintiff, its claims against Triad and Progressive have settled. (Doc. 224,
at 2). This factor weighs in favor of granting plaintiff’s motion.
      Next, the Court finds dismissal will not result in a waste of judicial time and effort.
The Court has already spent substantial time and effort on this matter, primarily related
to motions to dismiss and a motion for summary judgment. (Docs. 206, 210, & 222).
These efforts have been important in moving the case along and providing clarity for the




                                             3

     Case 5:18-cv-04022-CJW-KEM Document 226 Filed 09/23/20 Page 3 of 4
parties. Dismissing several of the parties now, however, will save additional judicial
resources as this case moves closer to trial. Fewer defendants will likely mean fewer
issues between the parties that require the Court’s attention. Fewer parties may also aid
in a more efficient resolution by allowing the remaining parties to focus their resources
on a smaller number of actions. Thus, the Court finds the dismissals will not result in a
waste of judicial time and effort.
       Finally, the Court finds that the dismissals will not prejudice the defendants. Here,
plaintiff asks the Court to dismiss two of the defendants because the claims were settled.
The defendants named in the motions have not resisted the dismissals.            Instead of
prejudicing the defendants, the defendants will benefit from being dismissed from an
ongoing lawsuit in which the claims against them have settled. Because the defendants
named in the lawsuit have not resisted the dismissal and because being dismissed as a
party to an ongoing lawsuit will benefit the defendants, the Court finds Triad and
Progressive will not be prejudiced by dismissal.
                                     III.   CONCLUSION
       Because the Court finds the dismissals will save judicial resources in the future,
will not unduly prejudice the defendants, and because plaintiff has presented a proper
explanation for the dismissal, the motion (Doc. 225) is granted. Plaintiff’s claims against
Triad and Progressive are thus dismissed with prejudice.
       IT IS SO ORDERED this 23rd day of September, 2020.



                                            ________________________
                                            C.J. Williams
                                            United States District Judge
                                            Northern District of Iowa




                                              4

     Case 5:18-cv-04022-CJW-KEM Document 226 Filed 09/23/20 Page 4 of 4
